DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/27/2022 was filed after the mailing date of the non0final rejection on 03/25/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Applicant fails to label the terms “inner diameter” and “outer diameter”, of claim 1, of each half magnet.  Applicant’s replacement drawings, filed on 6/27/2022, in response to the drawing correction required in the action mailed on 3/25/2022 with respect to the claimed limitations “inner diameter” and “outer diameter”, have not remedied the objection.  Applicant has labeled the replacement drawings with the terms, but not indicated by some form of dimensional line or the like, what each term is pointing to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minas et al. (US 2002/0145426), hereinafter referred to as Minas.

Regarding claim 1, Minas teaches a split cylindrical superconducting magnet system (Fig. 1 with internals shown in Figs. 2-5) comprising two half magnets (Fig. 5A/5B, top half magnet 12 and bottom half magnet 14) spatially separated by a gap (axial gap 24 in Fig. 1, between magnets 12 and 14; see paragraph 0034, last sentence, “An axial gap 24 is defined between the magnet half sections 12, 14 to provide an imaging region for a patient.”), each half magnet having superconducting magnet coils (Fig. 2A, main coil 34; Fig. 2B showing the lower magnet 14 having unlabeled magnet coil 34) retained in an outer vacuum chamber (Fig. 5A and 5B, vacuum vessel 92 of magnets 12 and 14), a thermal radiation shield (Fig. 5A and 5B, shield 90 of each half magnet 12 and 14) located between the magnet coils and the outer vacuum chamber, and gradient field coils (Fig. 2A, field coil 38 in half magnet 12 and 2B, unlabeled field coil 38 in half magnet 14) split between the two half magnets, wherein the thermal radiation shield of each half magnet is shaped (inherent shape of the shield 90) such that axial spacing between the thermal radiation shield of each half magnet has an internal diameter greater than an outer diameter, and is shaped so as to be absent in a position (annotated by Examiner in Figure 1) nearest an imaging region (Fig. 2A, origin “0,0”) and nearest the gradient field coils.


    PNG
    media_image1.png
    852
    1165
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 5A/5B of Minas.

Regarding claim 2, Minas teaches the split cylindrical superconducting magnet system according to claim 1, wherein the thermal radiation shield is shaped (inherent shape of the thermal radiation shield 90) so as to be absent in a position (position within the field coils) nearest the imaging region by a step profile (profile of 90 is stepped since it has a flat surface like a step) in a cylindrical shape (thermal radiation shield is in the shape of a cylinder as shown in Fig. 1 and in cross sectional view as 90 in Figs. 2A/2B and 5A/5B) of the thermal radiation shield.

Regarding claim 3, Minas teaches the split cylindrical superconducting magnet system according to claim 1, wherein a contour of the thermal radiation shield (cross section of 90 in Fig. 5A/5B) corresponds (has the same shape and is within the outer vacuum chamber) with a contour of the outer vacuum chamber (cross section of the outer vacuum chamber 92).

Regarding claim 4, Minas teaches the split cylindrical superconducting magnet system according to claim 1, wherein the thermal radiation shield is chamfered (thermal radiation shield is chamfered as indicated in annotated Figure 2 by the Examiner), tapering from a minimum inner diameter (see annotated Figure 2 by the Examiner) to an increased inner diameter (see annotated Figure 2 by the Examiner).


    PNG
    media_image2.png
    850
    1130
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 5A/5B of Minas.

Regarding claim 7, Calvert teaches the split cylindrical superconducting magnet system according to claim 1, wherein each of the two half magnets have recesses (annotated by Examiner in Figure 3) provided near an axial and radial extremity (annotated by Examiner in Figure 3) of the thermal radiation shield in each of the two half magnets.  

[AltContent: textbox (Of outer 
vacuum chamber)] 
    PNG
    media_image3.png
    850
    1194
    media_image3.png
    Greyscale

Figure 3: annotated Fig. 5A of Minas

Regarding claim 8, Minas teaches the split cylindrical superconducting magnet system according to claim 7, wherein the recesses are employed to provide improved access for an operator (improved access compared to if there was no recess, the recess allowing for larger objects to be placed between the two half magnets while still allowing for operator access).  

Regarding claim 9, Minas teaches the split cylindrical superconducting magnet system according to claim 1, further comprising structural components (Fig. 5A, support tubes 16) which are encased in the outer vacuum chamber (Fig. 5A, where support tubes 16 are encased in outer vacuum chamber 92) of each of the two half magnets and separate the superconducting magnet coils within each of the two half magnets.  

Regarding claim 10, Minas teaches the split cylindrical superconducting magnet system according to claim 1, further comprising structural components (Fig. 5A/5B, support posts 50 and 54) which support the superconducting magnet coils of each of the two half magnets on the outer vacuum chamber of each half magnet (paragraph 0052, “Both the helium vessel support posts 16, 50, 54 and the thermal shield posts 94, 96 are enclosed in the outer vacuum container posts 100, 102, as seen in FIG. 5A. The posts 100, 102 rigidly interconnect the two halves of the outer vacuum container 92 together.”).  

Regarding claim 11, Minas teaches the split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure (Fig. 5A/5B, posts 100 and 102) bears against each outer vacuum chamber of each half magnet (paragraph 0052, “The posts 100, 102 rigidly interconnect the two halves of the outer vacuum container 92 together.”) at an axial inner extremity (position of 102 in Fig. 5A/5B) of each of the outer vacuum chambers of each half magnet.  

Regarding claim 12, Minas teaches the split cylindrical superconducting magnet system according to claim 11, wherein the mechanical support structure (Fig. 5A/5B, posts 100 and 102 are 180 degrees from each other about the circumference of half magnet 12) is intermittent around a circumference (circumference of half magnet 12) of the split cylindrical superconducting magnet system.

Regarding claim 13, Minas teaches the split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure (Fig. 5A/5B, posts 100 and 102) bears against each outer vacuum chamber of each half magnet near (interpreted as close to) an inner diameter (annotated by Examiner in Figure 4) of each of the outer vacuum chambers of each half magnet.  


    PNG
    media_image4.png
    800
    1029
    media_image4.png
    Greyscale

Figure 4: annotated Fig. 5A/5B of Minas.

Regarding claim 14, Minas teaches the split cylindrical superconducting magnet system according to claim 10, wherein a mechanical support structure (Fig. 5A/5B, 100 and 102) is attached to a radial outer surface (annotated by Examiner in Figure 5) of each of the outer vacuum chambers of each half magnet.


    PNG
    media_image5.png
    800
    1193
    media_image5.png
    Greyscale

Figure 5:  annotated Fig. 5A/5B of Minas

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minas, as applied to claim 1, in view of Laskaris (US 2007/0063801), hereinafter referred to as Laskaris.

Regarding claim 5, Minas teaches the split cylindrical superconducting magnet system according to claim 1, however does not teach wherein the thermal radiation shield has a concave dished shape from a minimum inner diameter (annotated by Examiner in Figure 2) to an increased inner diameter (annotated by Examiner in Figure 2).
Pertinent is Minas teaches the outer vacuum chamber (Fig. 5A/5B, 92) and the thermal radiation shield (Fig. 5A/5B, 90) follow the same shape as shown in Fig. 1.

Laskaris teaches a superconducting magnet system (Fig. 2 and 3, 58) used for producing magnetic resonance imaging of a human body part (Fig. 3, leg 68), comprising an outer vacuum chamber (Fig. 2 and 3, 62) at an imaging location (Fig. 2 and 3, 20), wherein the vacuum chamber has a concave dish shaped (see portions 66, which are concave with respect to the inside of the outer vacuum chamber 62), which provide free space for a patients other extremities, thereby leading to better comfort for the patient (see paragraph 0022, “The vacuum insulated cryostat 62 that surrounds the long main coils 60 and short shield coils 64 is designed to provide free space on the outside of the main coils by the use of thin concave end plates 66. The concave shape of the end plates 66 allows the end plates 66 to withstand a vacuum load.” and paragraph 0021, “In addition, the concave end plates 66 of the cryostat 62 allow a patient's leg 68 to be placed inside the magnet bore 22 with the other leg outside the magnet outer diameter during limb imaging, as illustrated in FIG. 3. In this way, the cryostat vacuum envelope provides the space needed for the patient to comfortably position one leg inside the magnet bore 22 and the other on the outside surface defined by the concave end plates 66.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the chamfered portion (annotated by Examiner in Figure 6) outer vacuum chamber, as well as the thermal radiation shield of Minas to have a concave, dish shape, as taught by Laskaris, in order to provide the similar and predictable result of creating free space between the two magnet halves, thereby allowing for a patient getting an MRI performed to have more comfort, depending on that patient’s body size and ability. 


    PNG
    media_image6.png
    850
    1194
    media_image6.png
    Greyscale

Figure 6: annotated Fig. 5A/5B of Minas.

Regarding claim 6, Minas teaches the split cylindrical superconducting magnet system according to claim 1, however does not teach wherein the thermal radiation shield has a convex dished shape from a minimum inner diameter (annotated by Examiner in Figure 2) to an increased inner diameter (annotated by Examiner in Figure 2).
Pertinent is Minas teaches the outer vacuum chamber (Fig. 5A/5B, 92) and the thermal radiation shield (Fig. 5A/5B, 90) follow the same shape as shown in Fig. 1.

Laskaris teaches a superconducting magnet system (Fig. 2 and 3, 58) used for producing magnetic resonance imaging of a human body part (Fig. 3, leg 68), comprising an outer vacuum chamber (Fig. 2 and 3, 62) at an imaging location (Fig. 2 and 3, 20), wherein the vacuum chamber has a convex dish shaped (see portions 66, with respect to outside of the outer vacuum chamber), which provide free space for a patients other extremities, thereby leading to better comfort for the patient (see paragraph 0022, “The vacuum insulated cryostat 62 that surrounds the long main coils 60 and short shield coils 64 is designed to provide free space on the outside of the main coils by the use of thin concave end plates 66. The concave shape of the end plates 66 allows the end plates 66 to withstand a vacuum load.” and paragraph 0021, “In addition, the concave end plates 66 of the cryostat 62 allow a patient's leg 68 to be placed inside the magnet bore 22 with the other leg outside the magnet outer diameter during limb imaging, as illustrated in FIG. 3. In this way, the cryostat vacuum envelope provides the space needed for the patient to comfortably position one leg inside the magnet bore 22 and the other on the outside surface defined by the concave end plates 66.”).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the Applicant’s claimed invention to have modified the chamfered portion (annotated by Examiner in Figure 6) outer vacuum chamber, as well as the thermal radiation shield of Minas to have a concave, dish shape, as taught by Laskaris, in order to provide the similar and predictable result of creating free space between the two magnet halves, thereby allowing for a patient getting an MRI performed to have more comfort, depending on that patient’s body size and ability. 


Response to Arguments
Applicant’s arguments filed 6/27/2022, with regards to the objection of the drawings, filed on 6/27/2022, being overcome with replacement drawings do not meet the requirements for overcoming the objection.  Applicant’s replacement drawings (Fig. 2-5) recite the terms “outer diameter” and “inner diameter”, but it is still unclear what these terms are referencing in the drawings.  Providing arrows or some sort of indicia that Applicant is referencing the diameters will be sufficient so they are not just floating.
Applicant's arguments filed 6/27/2022, with regards to claim 1 being rejected under 35 U.S.C. 102, on pgs. 6-8 have been fully considered and are persuasive in view of Applicant’s amendments and to expedite prosecution 
Upon further consideration, a new ground(s) of rejection is made in view of Minas et al. (US 2002/045426), which can be found in detail in the action above, who is used to teach the claimed invention of independent claim 1 under 35 U.S.C. 102.  Primarily, the structure met by Minas, pertinent to the Applicant’s amended claimed invention, and in view of the scope of the invention, are having two half magnets separated by a gap, as shown in Fig. 1, where the gap is considered the free space between half magnets 12 and 14 (axial gap 24 in Fig. 1; see paragraph 0034, last sentence, “An axial gap 24 is defined between the magnet half sections 12, 14 to provide an imaging region for a patient.”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763